Case 15-41404         Doc 565        Filed 01/16/19 Entered 01/16/19 14:46:09                   Main Document
                                                   Pg 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 In re:                                               ) Case No. 15-41404-705
                                                      ) Honorable Charles E. Rendlen, III
 GREEN JACOBSON, P.C.,                                ) Chapter 7
                                                      )
                           Debtor.                    )

                      NOTICE TO THE BANKRUPTCY COURT
          OF DEPOSIT OF FUNDS PURSUANT TO EIGHTH CIRCUIT DECISION

          COMES NOW David A. Sosne (“Trustee”), Chapter 7 Trustee for the bankruptcy estate

 of Green Jacobson, P.C., by and through counsel, and for his Notice to the Bankruptcy Court

 states as follows:

          1.      On December 28, 2018, the Eighth Circuit Court of Appeals filed its decision in

 the matter of Oetting v. Sosne, et al., No. 18-1134 (“Appellate Decision”), involving the United

 States District Court’s dismissal of the appeal of David Oetting, NationsBank Class

 Representative’s of this Court’s dismissal of his Claim 1-1 and 1-2 filed in this bankruptcy case. 1

          2.      The Appellate Decision (at page 10) directs David Sosne, Trustee to “immediately

 tender the $98,114.34 unreturned supplemental fee award, together with interest at the post-

 judgment rate from January 8, 2015, to the district court Clerk for deposit into the NationsBank

 settlement fund. The Bankruptcy Court is directed to remove the Trustee if he does not comply

 with this directive within thirty days.”

          3.      In accordance with the Appellate Decision, on January 16, 2019, the Trustee

 tendered for deposit to the district court Clerk a total of $99,108.70, representing the $98,114.34

 fee award plus interest at the post-judgment rate from January 8, 2015 ($994.36) for deposit in



 1
  On January 9, 2019, David Sosne, Trustee filed his Petition for Panel Rehearing of the Appellate Decision, which
 has not yet been ruled upon. As of the filing of this Notice, no mandate from the Appellate Court has issued.
Case 15-41404     Doc 565     Filed 01/16/19 Entered 01/16/19 14:46:09          Main Document
                                            Pg 2 of 2


 the NationsBank settlement fund. Accordingly, Trustee believes he has fully and timely

 complied with the Appellate Court’s aforesaid directive.



                                             Respectfully Submitted,

                                             SUMMERS COMPTON WELLS LLC


 Date: January 16, 2019                      By: /s/ Stephen C. Hiotis
                                             Stephen C. Hiotis, #30840MO
                                             Attorney for Trustee
                                             8909 Ladue Road
                                             St. Louis, MO 63124
                                             (314) 991-4999/(314) 991-2413 Fax
                                             trusteeatty@summerscomptonwells.com




                                CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing document was filed electronically
 on January 16, 2019 with the United States Bankruptcy Court for the Eastern District of Missouri
 and has been served on the parties in interest via e-mail by the Court’s CM/ECF System as listed
 on the Court’s Electronic Mail Notice List.

 Date: January 16, 2019                              /s/ Marquita Monroe




 2167115-1                                      2
